El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Bamón García y su esposa Obdulia O’Kelly entablaron demanda contra Cantero, Fernández & Co., editores del pe-riódico El Imparcial que se publica en esta ciudad de San Juan, Puerto Bico, en reclamación de daños y perjuicios cau-sádoles por ciertos sueltos que aparecieron en dicho perió-dico y que los demandantes estimaron que les imputaban el hecho incierto de tener una casa dedicada a citas deshonestas. Contestó la parte demandada neg'ando los hechos de la de-manda que le perjudicaban y afirmando que los sueltos en cuestión se publicaron a virtud de información de personas que le merecían crédito y se referían a hechos indicativos de que se jugaba a lo prohibido en cierta casa de Cataño. Fué el pleito a juicio. Practicó su prueba la parte deman-dante. La demandada no ofreció prueba alguna. Y la corte finalmente dictó sentencia declarando la demanda sin lugar. Contra esa sentencia interpusieron los demandantes el pre-sente recurso de apelación..
*601En sn opinión, la corte de distrito se expresó así:
“La corte do encuentra prueba clara y convincente de que tales sueltos publicados en El Impartial hicieran referencia directa y ex-presa, o claramente inferible, a los -demandantes. Y aunque este extremo no fuera así, y en cuanto a él cupiera duda, la corte no encuentra que en dichos sueltos se diga que en la casa de los deman-dantes hubiera establecida una casa de citas deshonestas, ni que del contexto de los sueltos, y del examen de las circunstancias que se publicaron, nazca una inferencia lógica y justa de que se atribuye la existencia de tal casa escandalosa o de citas y se señale a los de-mandantes como sus dueños. Para que cupiere aquí una acción sería preciso que hubiera una forma lógica de extraer tal inferencia. Una inferencia que nazca de las interpretaciones de gentes malicio-sas o ligeras de juicio, no puede ser causa de acción.”
Los apelantes por su abogado lian presentado un buen alegato revelador de un amplio estudio sobre la materia, pero sus argumentos no han convencido a esta corte. El hecho de que dos o tres testigos en el acto de la vista declararan que ellos dedujeron de la lectura de los sueltos que se tra-taba de una casa de citas, no obligaba a la corte. La corte tenía la facultad y el deber de juzgar dichas declaraciones por sí misma en relación con el contenido de los sueltos, dán-doles el crédito y el alcance que en justicia tuvieran. Y no habiéndose demostrado que cometiera error manifiesto al pro-ceder de tal modo, debe prevalecer su decisión. En tal vir-tud procede la confirmación de la sentencia recurrida.

Confirmada la sentencia recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.